PER CURIAM.
Kevin A. Franklin appeals an order denying his motion to correct sentencing error in which he requests additional credit for time served.
In its trial court response, the State conceded that defendant Franklin was entitled to varying amounts of additional credit for time served on each of his four circuit court cases. Inconsistently, the State requested that the motion be denied, and the trial court did so.
As the State’s response acknowledges that the defendant is, in fact, entitled to additional credit for time served, we reverse the order now before us and remand for further proceedings on the defendant’s motion.
Reversed and remanded.